i'.




                                              i' ~ '




                                                            OFFICIA!fB~~
                                                            STATE c)p~~s   53~
                                                                           1s<t
                                                            PENALTY FOR    ~cj
P.O. BOX 12308, CAPITOL STATION                             PRIVATE USE    ~~
                                                                           c::_
                                                                           a..u..
    AUSTIN,              1



                                                       RE: WRs81 ,246s01




                                        . \
                                          I